Mr. President,
Let me join others in congratulating you on assuming this high office during the historic 75th session of the United Nations General Assembly. I want to assure you of our fullest support and cooperation in effectively discharging your responsibilities.
We also take this opportunity to express our profound appreciation to your predecessor, Professor Tijjani-Muhammad Bande, who demonstrated able leadership in the face of the COVID-19 pandemic which has disrupted the work of this Assembly.
Excellencies, Mr. President,
This session is indeed special not only because we are marking the 75th anniversary of the founding of the UN, but also because we are doing so in the midst of an unprecedented crises. I believe it will allow us to chart the way forward in the post-COVID world. This, of course, can only be achieved if we work together and try to find a collective solution to the myriad of challenges and threats facing humanity and the planet.
We all agree that the immediate priority now is, of course, how to recover from the current crisis and rebuild a better tomorrow. We have no guarantee to prevent a similar crisis in the future without creating sustainable, resilient, and inclusive societies. In this connection, accelerating progress towards the SDGs is not a matter of option but an absolute imperative.
On our part, we are determined to get back on track and build the necessary momentum for its implementation. It is in this context that we are designing our next Ten Years Perspective Plan, which coincides with the launching of the UN Decade of Action for the SDGs.
Mr. President,
No doubt, the pandemic has overwhelmed health systems across the world and crippled the global economy. Many African countries, including Ethiopia, also find themselves facing the risk of becoming even more food insecure. The World Food Programme has already warned, for instance, that the number of acutely food insecure people in our region is likely to increase significantly due to the socioeconomic impact of the pandemic.
This coupled with the multiple crises affecting our region, including the massive outbreak of desert locusts and climate change induced extreme weather events, threatens to wipe out the livelihoods of millions of our people. Therefore, we fully support the call by Secretary-General Antonio Guterres for a large-scale, coordinated, and comprehensive multilateral response amounting to at least 10% of global GDP and a series of measures to give developing countries the financial firepower they need to weather this storm.
While we are grateful for the international response in support of the continent which provided some relief, we believe that much more still needs to be done to mitigate the medium and long-term impact of the pandemic on our continent.
Mr. President,
Our objective should not only be to recover and rebuild a better future, but to do so in a green and climate resilient way. There is no stark reminder of the need for urgent action than the devastating impact of climate change that we are witnessing in various parts of the world. Our region is indeed a case in point with climate induced disaster upending the lives of millions of our people.
We all must mobilize more than ever to cut global gas emissions over the next decade to meet our targets under the Paris Climate Agreement. On our part, we are fully committed to redoubling our efforts and fulfilling our obligation. Ethiopia is already responding to the call for climate action through the Green Legacy Initiative, which is part of our efforts to build a green and climate resilient economy.
I would also like to draw your attention to the fact that our largest infrastructural project today — the Grand Ethiopian Renaissance Dam — built with our own local resources, contributes to the conservation of water resources, which would otherwise have been lost to evaporation in downstream countries. I want to make it abundantly clear that we have no intention to harm these countries.
What we are essentially doing is to meet our electricity demands from one of the cleanest sources of energy. We cannot afford to continue keeping more than 65 million of our people in the dark. We have indeed been guided by the internationally accepted principle of equitable and reasonable utilization and not causing significant harm in building this Dam.
Our unwavering commitment to this important principle is clearly encapsulated in the Declaration of Principles, signed by Ethiopia, Egypt, and the Sudan in March 2015. I want to assure that we are steadfast in our commitment to addressing the concerns of downstream countries and reaching a mutually beneficial outcome in the context of the ongoing AU-led process.
Mr. President,
Our peace, stability and development is closely interlinked with the peace and security of our subregion.
It is in this relation that we are encouraged by the formation of the Revitalized Transitional Government of National Unity in South Sudan. We hope the South Sudanese political stakeholders will continue to work together in a spirit of collegiality to address outstanding issues and improve the plight of the South Sudanese people who have suffered for far too long.
We in the region together with the rest of the international community will continue to lend our support to accompany South Sudan on a path of sustainable peace.
We also follow the developments in the Sudan.
The transitional government needs all the support it can get from the international community in easing the serious socio-economic difficulties facing the country and fulfilling the hopes and aspirations of the Sudanese people. On the other hand, we remain deeply concerned by the continued attacks perpetrated by Al-Shabaab in Somalia. That is why we all need to continue supporting Somalia in their security endeavor.
On our part, Ethiopia remains committed to the path of the reforms we began two and half years ago. Albeit the resistance that comes with any attempts to shift the status quo in favor of social justice, we will pursue Ethiopia’s inevitable track for democratization.
Finally, Mr. President, seventy-five years after the founding of the UN, we find ourselves at a crossroads. Therefore, we have a unique responsibility to mobilize our collective political will and commitment to overcome the unprecedented challenges we face.
In line with the Declaration on the Commemoration of the 75th anniversary of the UN, we hope the Secretary-General will provide us with far-reaching and appropriate recommendations in helping us achieve this objective and we look forward to receiving his report before the end of this session. I thank you.